


Exhibit 10-n-2


Schedule of Executives of the Company who are a party to the Change of Control
Agreement:


Three-Year Agreement


1.
Clayton M. Jones

2.
Barry M. Abzug

3.
Patrick E. Allen

4.
John-Paul E. Besong

5.
Gary R. Chadick

6.
Bruce M. King

7.
Ronald W. Kirchenbauer1 

8.
Nan Mattai

9.
Robert K. Ortberg

10.
Kent L. Statler

11.
Robert A. Sturgell





Two-Year Agreement


1.
David H. Brehm

2.
Philip J. Jasper

3.
Colin R. Mahoney

4.
Martha L. May

5.
Marsha A. Schulte

6.
Douglas E. Stenske









1Set to expire upon Mr. Kirchenbauer's retirement on or about April 30, 2013.




